 



Exhibit 10.18

 

SUBORDINATION AGREEMENT

 

This Subordination Agreement (the “Agreement”) is made as of March 28, 2013, by
and between Shannon Zimmerman and Angel Zimmerman (collectively, “Creditor”),
and SILICON VALLEY BANK, a California-chartered bank, with its principal place
of business at 3003 Tasman Drive, Santa Clara, California 95054 (“Bank”).

 

Recitals

 

A.           SAJAN, INC., a Delaware corporation (“Borrower”), has requested
and/or obtained certain loans or other credit accommodations from Bank to
Borrower which are or may be from time to time secured by assets and property of
Borrower.

 

B.           Creditor has extended loans or other credit accommodations to
Borrower, and/or may extend loans or other credit accommodations to Borrower
from time to time.

 

C.           In order to induce Bank to extend credit to Borrower and, at any
time or from time to time, at Bank’s option, to make such further loans,
extensions of credit, or other accommodations to or for the account of Borrower,
or to purchase or extend credit upon any instrument or writing in respect of
which Borrower may be liable in any capacity, or to grant such renewals or
extension of any such loan, extension of credit, purchase, or other
accommodation as Bank may deem advisable, Creditor is willing to subordinate:
(i) all of Borrower’s indebtedness to Creditor (including, without limitation,
principal, premium (if any), interest, fees, charges, expenses, costs,
professional fees and expenses, and reimbursement obligations), plus any
dividends and/or distributions or other payments pursuant to call, put, or
conversion features in connection with equity securities of Borrower issued to
or held by Creditor, whether presently existing or arising in the future (the
“Subordinated Debt”) to all of Borrower’s indebtedness and obligations to Bank;
provided, however, that Subordinated Debt shall not include any salary or
bonuses payable in the ordinary course by Borrower to Creditor; and (ii) all of
Creditor’s security interests, if any, to all of Bank’s security interests in
the Borrower’s property.

 

NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:

 

1.          Creditor subordinates to Bank any security interest or lien that
Creditor may have in any property of Borrower. Notwithstanding the respective
dates of attachment or perfection of the security interest of Creditor and the
security interest of Bank, the security interest of Bank in the Collateral (the
“Collateral”), as defined in a certain Amended and Restated Loan and Security
Agreement between Borrower and Bank dated as of March 28, 2013, as may be
amended from time to time (the “Loan Agreement”), shall at all times be senior
to the security interest of Creditor.

 

2.          All Subordinated Debt is subordinated in right of payment to all
obligations of Borrower to Bank now existing or hereafter arising, together with
all reasonable costs of collecting such obligations (including reasonable
attorneys’ fees), including, without limitation, all interest accruing after the
commencement by or against Borrower of any bankruptcy, reorganization or similar
proceeding, and all obligations under the Loan Agreement (the “Senior Debt”).

 

3.          Creditor will not demand or receive from Borrower (and Borrower will
not pay to Creditor) all or any part of the Subordinated Debt, by way of
payment, prepayment, setoff, lawsuit or otherwise, nor will Creditor exercise
any remedy with respect to the Collateral, nor will Creditor accelerate the
Subordinated Debt, or commence, or cause to commence, prosecute or participate
in any administrative, legal or equitable action against Borrower, until such
time as (i) the Senior Debt is fully paid in cash, (ii) Bank has no commitment
or obligation to lend any further funds to Borrower, and (iii) all financing
agreements between Bank and Borrower are terminated. The foregoing
notwithstanding, provided that an Event of Default, as defined in the Loan
Agreement, has not occurred and is not continuing and would not exist
immediately after such payment, Creditor shall be entitled to receive each
regularly scheduled, non-accelerated payment of non-default interest as and when
due and payable in accordance with the terms of that certain Promissory Note
dated February 23, 2010, as amended by that certain Amendment to Promissory Note
dated as of February 22, 2011, as amended again by that certain Second Amendment
to Promissory Note, dated March 26, 2012, and as may be further amended from
time to time as approved by Bank (collectively, the “Note”) in a principal
amount of $750,000 issued by Borrower to Creditor as in effect on the date
hereof or as modified with the written consent of the Bank.

 



1.

 

 

4.          Creditor shall promptly deliver to Bank in the form received (except
for endorsement or assignment by Creditor where required by Bank) for
application to the Senior Debt any payment, distribution, security or proceeds
received by Creditor with respect to the Subordinated Debt other than in
accordance with this Agreement.

 

5.          In the event of Borrower’s insolvency, reorganization or any case or
proceeding under any bankruptcy or insolvency law or laws relating to the relief
of debtors, these provisions shall remain in full force and effect, and Bank’s
claims against Borrower and the estate of Borrower shall be paid in full before
any payment is made to Creditor.

 

6.          Until the Senior Debt is fully paid in cash and Bank’s arrangements
to lend any funds to Borrower have been terminated, Creditor irrevocably
appoints Bank as Creditor’s attorney-in-fact, and grants to Bank a power of
attorney with full power of substitution, in the name of Creditor or in the name
of Bank, for the use and benefit of Bank, without notice to Creditor, to perform
at Bank’s option the following acts in any bankruptcy, insolvency or similar
proceeding involving Borrower:

 

(i)          To file the appropriate claim or claims in respect of the
Subordinated Debt on behalf of Creditor if Creditor does not do so prior to 30
days before the expiration of the time to file claims in such proceeding and if
Bank elects, in its sole discretion, to file such claim or claims; and

 

(ii)         To accept or reject any plan of reorganization or arrangement on
behalf of Creditor and to otherwise vote Creditor’s claims in respect of any
Subordinated Debt in any manner that Bank deems appropriate for the enforcement
of its rights hereunder.

 

7.          Creditor shall immediately affix a legend to the instruments
evidencing the Subordinated Debt stating that the instruments are subject to the
terms of this Agreement. By the execution of this Agreement, Creditor hereby
authorizes Bank to amend any financing statements filed by Creditor against
Borrower as follows: “In accordance with a certain Subordination Agreement by
and among the Secured Party, the Debtor and Silicon Valley Bank, the Secured
Party has subordinated any security interest or lien that Secured Party may have
in any property of the Debtor to any security interest or lien that Silicon
Valley Bank may have in any property of the Debtor, notwithstanding the
respective dates of attachment or perfection of the security interest of the
Secured Party and Silicon Valley Bank.”

 

8.          No amendment of the documents evidencing or relating to the
Subordinated Debt shall directly or indirectly modify the provisions of this
Agreement in any manner which might terminate or impair the subordination of the
Subordinated Debt or the subordination of the security interest or lien that
Creditor may have in any property of Borrower without the written consent of
Bank. By way of example, such instruments shall not be amended to (i) increase
the rate of interest with respect to the Subordinated Debt, or (ii) accelerate
the payment of the principal or interest or any other portion of the
Subordinated Debt. Bank shall have the sole and exclusive right to restrict or
permit, or approve or disapprove, the sale, transfer or other disposition of
Collateral except in accordance with the terms of the Senior Debt. Upon written
notice from Bank to Creditor of Bank's agreement to release its lien on all or
any portion of the Collateral in connection with the sale, transfer or other
disposition thereof by Bank (or by Borrower with consent of Bank), Creditor
shall be deemed to have also, automatically and simultaneously, released its
lien on such Collateral, and Creditor shall upon written request by Bank,
immediately take such action as shall be necessary or appropriate to evidence
and confirm such release. All proceeds resulting from any such sale, transfer or
other disposition shall be applied first to the Senior Debt until payment in
full thereof, with the balance, if any, to the Subordinated Debt, or to any
other entitled party. If Creditor fails to release its lien as required
hereunder, Creditor hereby appoints Bank as attorney in fact for Creditor with
full power of substitution to release Creditor's liens as provided hereunder.
Such power of attorney being coupled with an interest shall be irrevocable.

 



2.

 

 

9.          All necessary action on the part of the Creditor, its officers,
directors, partners, members and shareholders, as applicable, necessary for the
authorization of this Agreement and the performance of all obligations of the
Creditor hereunder has been taken. This Agreement constitutes the legal, valid
and binding obligation of Creditor, enforceable against Creditor in accordance
with its terms subject to applicable bankruptcy, insolvency, reorganization,
fraudulent transfer or conveyance, equitable subordination, moratorium, or
similar laws affecting the rights of creditors generally. The execution,
delivery and performance of and compliance with this Agreement by Creditor will
not (i) result in any material violation or default of any term of any of the
Creditor’s charter, formation or other organizational documents (such as
Articles or Certificate of Incorporation, bylaws, partnership agreement,
operating agreement, etc.) or (ii) violate any material applicable law, rule or
regulation.

 

10.         If, at any time after payment in full of the Senior Debt any
payments of the Senior Debt must be disgorged by Bank for any reason (including,
without limitation, the bankruptcy of Borrower), this Agreement and the relative
rights and priorities set forth herein shall be reinstated as to all such
disgorged payments as though such payments had not been made and Creditor shall
immediately pay over to Bank all payments received with respect to the
Subordinated Debt to the extent that such payments would have been prohibited
hereunder. At any time and from time to time, without notice to Creditor, Bank
may take such actions with respect to the Senior Debt as Bank, in its sole
discretion, may deem appropriate, including, without limitation, terminating
advances to Borrower, increasing the principal amount, extending the time of
payment, increasing applicable interest rates, renewing, compromising or
otherwise amending the terms of any documents affecting the Senior Debt and any
collateral securing the Senior Debt, and enforcing or failing to enforce any
rights against Borrower or any other person. No such action or inaction shall
impair or otherwise affect Bank’s rights hereunder. Creditor waives any benefits
of California Civil Code Sections 2809, 2810, 2819, 2845, 2847, 2848, 2849,
2850, 2899 and 3433.

 

11.         This Agreement shall bind any successors or assignees of Creditor
and shall benefit any successors or assigns of Bank. This Agreement shall remain
effective until terminated in writing by Bank. This Agreement is solely for the
benefit of Creditor and Bank and not for the benefit of Borrower or any other
party. Creditor further agrees that if Borrower is in the process of refinancing
any portion of the Senior Debt with a new lender, and if Bank makes a request of
Creditor, Creditor shall agree to enter into a new subordination agreement with
the new lender on substantially the terms and conditions of this Agreement.

 

12.         Creditor hereby agrees to execute such documents and/or take such
further action as Bank may at any time or times reasonably request in order to
carry out the provisions and intent of this Agreement, including, without
limitation, ratifications and confirmations of this Agreement from time to time
hereafter, as and when requested by Bank.

 

13.         This Agreement may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
instrument.

 

14.         This Agreement shall be governed by and construed in accordance with
the laws of the State of California, without giving effect to conflicts of laws
principles. Creditor and Bank submit to the exclusive jurisdiction of the state
and federal courts located in Santa Clara, California in any action, suit, or
proceeding of any kind, against it which arises out of or by reason of this
Agreement. CREDITOR AND BANK WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF
ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREIN.

 



3.

 

 

WITHOUT INTENDING IN ANY WAY TO LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR
RESPECTIVE RIGHT TO A TRIAL BY JURY, if the above waiver of the right to a trial
by jury is not enforceable, the parties hereto agree that any and all disputes
or controversies of any nature between them arising at any time shall be decided
by a reference to a private judge, mutually selected by the parties (or, if they
cannot agree, by the Presiding Judge of the Santa Clara County, California
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County, California Superior Court for such relief. The proceeding before the
private judge shall be conducted in the same manner as it would be before a
court under the rules of evidence applicable to judicial proceedings. The
parties shall be entitled to discovery which shall be conducted in the same
manner as it would be before a court under the rules of discovery applicable to
judicial proceedings. The private judge shall oversee discovery and may enforce
all discovery rules and order applicable to judicial proceedings in the same
manner as a trial court judge. The parties agree that the selected or appointed
private judge shall have the power to decide all issues in the action or
proceeding, whether of fact or of law, and shall report a statement of decision
thereon pursuant to the California Code of Civil Procedure § 644(a). Nothing in
this paragraph shall limit the right of any party at any time to exercise
self-help remedies, foreclose against collateral, or obtain provisional
remedies. The private judge shall also determine all issues relating to the
applicability, interpretation, and enforceability of this paragraph.

 

15.         This Agreement represents the entire agreement with respect to the
subject matter hereof, and supersedes all prior negotiations, agreements and
commitments. Creditor is not relying on any representations by Bank or Borrower
in entering into this Agreement, and Creditor has kept and will continue to keep
itself fully apprised of the financial and other condition of Borrower. This
Agreement may be amended only by written instrument signed by Creditor and Bank.

 

16.         In the event of any legal action to enforce the rights of a party
under this Agreement, the party prevailing in such action shall be entitled, in
addition to such other relief as may be granted, all reasonable costs and
expenses, including reasonable attorneys’ fees, incurred in such action.

 

17.         This Agreement replaces and supersedes in its entirety that certain
Subordination Agreement, dated as of March 28, 2012, entered into by and between
Creditor and Bank.

 

[Signature page follows.]

 

4.

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

“Creditor”   “Bank”       /s/ Shannon Zimmerman   SILICON VALLEY BANK Shannon
Zimmerman               /s/ Angel Zimmerman   By: /s/ Tom Hertzberg Angel
Zimmerman   Title: Vice President II         The undersigned approves of the
terms of this Agreement.             “Borrower”               SAJAN, INC., a
Delaware corporation               By: /s/ Lori Bechtel       Title: Controller
     

 



 

